      Case 19-61608-grs          Doc 262        Filed 02/21/20 Entered 02/21/20 15:27:09                         Desc Main
                                                Document     Page 1 of 1

                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF KENTUCKY
                                             LONDON DIVISION

             IN RE

             AMERICORE HOLDINGS, LLC, et al                                              CASE NO. 19-61608

             DEBTOR(S)

                                                                                        Jointly Administered


                                                            ORDER

                     The Court having considered the Motion for Relief from Stay [ECF No. 221] filed herein on
             February 18, 2020, on behalf of Amy Jackson-Bolinger, Pamela Johnson and Melissa North, finds said
             pleading should be and hereby is OVERRULED WITHOUT PREJUDICE for the following reason(s):


                 The pleading does not meet the notice and opportunity for hearing criteria as set forth by the Court.

                 Notice of hearing is missing/incorrect. Go to www.kyeb.uscourts.gov to obtain correct hearing
                 information.

                 Failure to serve a necessary party – motion was not served upon the debtors.

                 Motion was not served upon all creditors as required under FED. R. BANKR. P. 6007(b) (effective
                 12/1/2019).

                 Other: Motion does not contain statement re fees pursuant to ECF No. 67




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Gregory R. Schaaf
                                                                  Bankruptcy Judge
                                                                  Dated: Friday, February 21, 2020
                                                                  (grs)
